DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 3/2/2022. The claim amendments are entered. Presently, claims 1-9, 11-18, and 20 are pending. Claims 10 and 19 have previously been cancelled. Claims 1 and 12 have been amended.

Response to Arguments
Applicant's arguments filed on 3/2/2022 in response to the Non-Final Office Action by Examiner Iqbal have been fully considered but they are not persuasive.

Applicant argues that the previously cited references allegedly do not teach the newly amended claim limitations (Applicant’s reply pgs. 7-9). This argument is not persuasive. While the previously cited references do not explicitly teach the newly amended claim limitations, their combination does teach the amended claim limitations when considered in conjunction with Miguez and Martino, which have been incorporated into the rejection of the independent claims as necessitated by Applicant’s amendments.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-9, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., “Comprehensive evaluation of the influence of meta-models on Bayesian calibration” (hereinafter “Lim”) in view of Kerschke et al., “Automated Algorithm Selection on Continuous Black-Box Problems by Combining Exploratory Landscape Analysis and Machine Learning” (hereinafter “Kerschke”), Miguez et. al., “Blind Equalization of Frequency-Selective Channels by Sequential Importance Sampling” (hereinafter Miguez), and Martino et. al., “Effective sample size for importance sampling based on discrepancy measures” (hereinafter Martino).

Regarding claim 1, Lim teaches artificial intelligence testing, the apparatus comprising processing circuitry configured to execute instructions that, when executed, cause the apparatus to (Section 2.4 Last Para: “The Bayesian calibration results were evaluated and compared using three criteria: simulation time with Intel Core CPU (i7-4790 3.6 GHz) and 12GB RAM, CVRMSE to true input parameter values, and CVRMSE to observed outputs.” Section 2.3 Para 2: “The following five meta-models are investigated and compared: multiple linear regression model (MLR), neural network (NN), support vector machine (SVM), multivariate adaptive regression splines (MARS), and Gaussian process emulator (GPE).” Simulation and meta-models were run on CPU and evaluation/testing of machine learning/AI or meta-models is performed using the method described in limitations below.)
create initial sample points based on a simulation received at the apparatus (Page 68 Para 2: “The simulation was performed using EnergyPlus, developed by the United States Department of Energy (DOE) [48].” Page 68 Para 3: “The 100 training combinations of inputs are created by the quasi-random sampling (Sobol’ sequence, [49].” Sample points can be gathered after running simulation.)
and employ cyclic evaluation of the simulation until at least one criterion of a stopping criteria is met, wherein employing the cyclic evaluation comprises (Section 2.4 Para 3: “In an MCMC process, a sufficient number of iterations is required to explore the entire feasible range. 100,000 of iteration number was used in this study. A preliminary study using the Gelman and Rubin diagnostic [72] showed that the potential scale reduction factor (PSRF) for each parameter was lower than 1.1 which means the Markov Chain has converged when the iteration number is larger than 100,000.” Simulation will stop after 100,000 iteration, which is the point where Markov Chain converges. This gives a better approximation results (in other words a target result).)
running the simulation at design points for a set of queries associated with a current iteration of the cyclic evaluation (Page 68 Para 2: “The simulation was performed using EnergyPlus, developed by the United States Department of Energy (DOE) [48]. EnergyPlus is a whole building energy simulation and widely used in the field of building energy simulation and has also been tested extensively.” Section 2 Para 1: “The combinations of inputs are constructed using a sampling method. Each combination is fed into the building energy simulation program to obtain an input-output set.” Page 68 Para3: “The 100 training combinations of inputs are created by the quasi-random sampling (Sobol’ sequence, [49]). Sobol’s sequence generates uniform sample points.” Section 1 Para 1: “Simulation models emulate physical relationships that result from various internal and external actions in a building. These techniques and tools enable users to determine the appropriate sizes of heating, ventilation and air-conditioning (HVAC) systems, and estimate energy performance at a relatively low cost.” Set of queries or questions in this simulation design problem relates to the building heating, ventilation, and air-conditioning.) the design points for an initial iteration being the initials sample points (Page 68 Second Last Para: “The 100 training combinations of inputs are created by the quasi-random sampling (Sobol’ sequence, [49]). Sobol’s sequence generates uniform sample points, resulting in fast convergence and robust results [50,51]. Additional 100 testing samples were constructed by the Latin Hypercube Sampling.” Initial 100 sample points were first created to attain fast convergence)
(Section 2.3 Para 1: “A meta-model (also called surrogate model) is a simplified representation or approximation of the simulator. It is built using a training set of simulator runs.” Section 3.2 Para 1: “Table 7 compares the time to develop each meta-model using 100 training samples.” Page 68 Para 1: “The study varies the ranges of input parameters to explore the associated accuracy of the meta-models: the base and wide range.” Meta-models were trained to approximate the simulation by using appropriate parameters and samples for iteration.); …
Lim does not teach: “computing a set of metrics for the current iteration, the set of metrics comprising an error computed for each meta-model in the set of meta-models based on the set of meta-models of the current iteration and a previous set of meta-models for a previous iteration; and employing a selected sampling approach to select a new set of design points based on the set of metrics for the current iteration and a set of meta-models for a next iteration of the cyclic evaluation, the set of meta-models for the next iteration of the cyclic evaluation being determined byfor the current iteration for the current iteration exceeds an error threshold;” on lines 12-22. Kerchke teaches:
“computing a set of metrics for the current iteration (Section IIIA Para 2: “For each pair of problem instance                         
                            i
                             
                            ∈
                             
                            I
                        
                     and optimization algorithm                         
                            A
                             
                            ∈
                             
                            A
                        
                    , the submitted data contains a log of the performed number of function evaluations and the corresponding achieved fitness value, enabling an a posteriori evaluation of the solver’s performance.”),
(Section IIIA Para 2: “More precisely, this data allows to decide whether the solver was successful to approximate the (known) global optimum of instance                         
                            i
                             
                            ∈
                             
                            I
                        
                     up to a precision value …” Prediction error or precision was one set of metrics used to evaluate solver/model performance.) based on the set of meta-models of the current iteration and a previous set of meta-models for a previous iteration (Section VA Last Para: “Comparing the results of the 20 optimization runs with each other, three of them seem to be clear outliers.” Section IVD Para 1: “In contrast to modeling the performances straightforwardly (as in (2)), it models the performance differences for each solver pair and afterwards predicts the solver whose predicted performance difference was the highest, compared to all other solvers”. Each model or solver contains a set of meta models as mentioned page 8 section C as “More precisely, we start with the set of features that was employed by Model 1 and try to improve that model by adding the meta-model and nearest better clustering features” and “the remaining six features of Model 2 are meta-model and nearest better clustering (NBC) features.” Fig. 6 compares the results of different solvers and algorithms based on metrics ERT. ERT metrics contains the precision results of the model and functions evaluations. Per the above Paras and Fig. 6 results of set of meta-models are compared with previous iterations); and
employing a selected sampling approach to select a new set of design points based on the set of metrics for the current iteration and a set of meta-models for a next iteration of the cyclic evaluation (Section IV(B) Para 1: describing that for each of the current instance iteration, “[e]ach of the ELA feature sets was computed using a so-called improved latin hypercube design [34] consisting of 50 x d observations, which were sampled across the decision space… resulting in a total of 102 features per problem instance”. Sampling approach is used to find decision space or design points which contains feature sets inclusive of meta-model. Performance metric used is based on precision accuracy and function evaluations as described in Section IIIA.), 
the set of meta-models for the next iteration of the cyclic evaluation being determined by eliminating selected meta-models from the set of meta-models for the current iteration  for the current iteration exceeds an error threshold (Section V(C): describing various meta-models, e.g. models 1 and 2. The meta-models being determined via feature set selection based on greedy forward-backward sfbs-approach in which all features are selected first and then eventually removed after each iteration as explained in Page 4 Section E. Wherein the forward-backward sfbs-approach denotes cyclic evaluation of the model. The meta-model being part of the features/feature sets, whereby “[f]or each of these 480 observations, we calculated the six classical ELA feature sets (convexity, curvature, level set, local search, meta-model and y-distribution)” (Section IV(B)). See also Section V(C): describing the evaluation of the various models’ performance. 
A threshold correlation with determining the performance of the feature set selection (which comprises meta-models) is denoted by computing the expected runtime, denoted as ERT (which comprises success and precision threshold metrics) which is used in comparing the performance and selecting models in each iteration (Sections III(A) and V(B)).).”


While the cited references in combination teach the above limitations for claim 1, they do not explicitly teach: “wherein the selected sampling approach comprises employing a set of probability mass functions, where each probability mass function is iteratively assigned a weighting JHU/APL Docket No.: 4642-SPLbased on the set of metrics for the current iteration, for use in the selection of a new set of queries based on the weightings, the new set of queries being used to select the new set of design points for the next iteration of the cyclic evaluation” on lines 23-25. Miguez teaches: 
“wherein the selected sampling approach comprises employing a set of probability mass functions, where each probability mass function is iteratively assigned a weighting JHU/APL Docket No.: 4642-SPLbased on the set of metrics for the current iteration (Miguez Sections III and IV(A) and (C): describing iteratively computing probability mass function (pmf), including an importance pmf derived from a posterior pmf, with regards to data sequence sampling from an initial 0 value to a t value. The pmf having corresponding weights, wherein the weights are also iteratively computed from an initial 0 value to a N value (same as previous citation). The pmf and corresponding weights are also iteratively computed during a resampling of the data sequences (Miguez Section III(B) along with the previous citations). That is, the pmf and corresponding weights are computed iteratively at a current value up to t or N value, respectively. See also Tables I and II: showing the pseudo code for the iterative pmf computations along with the corresponding weight updates, that are based on a set of metrics for the respective iterations as shown in the resampling section of the pseudocode.), 
for use in the selection of a new set of queries based on the weightings (Miguez section V(B) and Table II: describing the generation of three new samples for each existing particle via computing the importance weights that are based on pmfs and continuing to resample the data to determine which particles to keep. Wherein each particle denotes “a set of samples” (Miguez Abstract) and thus the three new samples for each particle denote new set of samples (i.e. new set of queries). The importance weights based on pmfs are previously described above and at Table II. In an example, the computations are iteratively performed with a range from 100 to 300 particles (Miguez Section VI(B). The iterative computations denoting a cyclic evaluation.), 
the new set of queries being used to select the new set of design points for the next iteration of the cyclic evaluation (Miguez Section III(C): describing that the choice of the importance function q can be chosen by “the designer and it is usually made based on computational complexity and performance considerations” or it can additionally be based on “all the formation available up to time t in order to propose new samples”. That is, a plurality of q values are generated based on the various performance, considerations, and/or time points. Wherein the q values denote design points. The q values being calculated in correlation with the importance weights and pmfs for the various particles (Miguez Section V(B) and Table II) as part of the iterative computations as cited above.)
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the apparatus for the meta-models with cyclic evaluation and metrics computation in the combined cited references to Miguez. Doing so would enable “building a Monte Carlo (MC) representation of the probability distribution of interest that consists of a set of samples (usually called particles) and associated weights computed recursively in time” (Miguez Abstract). Wherein the probability distributions can be determined via “probability mass function (pmf)” (Miguez Sections III and IV). 

While the cited references in combination teach the above limitations of claim 1, they do not explicitly teach: “wherein each probability mass function maps a probability of selecting a query that is used for determining a design point with a query pool of input parameters for the simulation” on lines 28-30. Martino teaches: the simulation of generalized effective sample size (G-ESS) families of values with pmf values comprising weight pmfs (denoted by                         
                            
                                
                                    w
                                
                                ¯
                            
                            '
                        
                     ) that is mapped via a histogram showing the concentration of probability mass values (Martino Section 6.1). The pmf values comprising weights are explained in Martino Section 3. Wherein the pmfs and weights are part of the G-ESS that are mapped in the histogram with statistical probability metrics comprising mean and standard deviations (Martino Sections 4, 4.1, and 6.1). The simulation results as mapped in the histogram being based on the various G-ESS families as shown in Table 3, wherein each family varies in correlation to a parameter r as shown in Table 3. Wherein the parameter r operates as a design point because the r value determines the form of the equations for each G-ESS family. The G-ESS families and parameter r are further described in Martino Sections 4 and 5. The simulations (as described above at Section 6.1 and also Section 6.2), as well as the resampling (Martino Section 6.3), model which G-ESS family performs optimally given changes to parameter r and other parameter metrics, e.g. samples N, ε, weight pmfs, etc., which acts as a query pool of input parameters that can be varied as inputs into the G-ESS families to generate results based on the performance of the various families, as mapped in the histogram with statistical probability metrics. Wherein the performance results are based on the various inputs to evaluate which G-ESS family performs optimally at which various parameter conditions, thus enabling a selection of those input parameter conditions and design point parameter r value.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the apparatus for the meta-models with cyclic evaluation, metrics computation, and pmf computations and selections in the combined cited references to include the mapping of the pmf in Martino. Doing so would enable the determination of effective sample sizes (ESS) to be “related to the Euclidean distance between the probability mass described by the normalized weights and the discrete uniform probability mass function (pmf). In this work, we derive other possible ESS functions based on different discrepancy measures between these two pmfs. Several examples are provided involving, for instance, the geometric mean of the weights, the discrete entropy (including the perplexity measure, already proposed in literature) and the Gini coefficient among others. We list five theoretical requirements which a generic ESS function should satisfy, allowing us to classify different ESS measures. We also compare the most promising ones by means of numerical simulations.” (Martino Abstract). 

Regarding claim 3, Lim also teaches wherein the training the set of meta-models comprises generating an ensemble of meta-models to define an ensemble approximation (Section 2.3 Para 1: “A meta-model (also called surrogate model) is a simplified representation or approximation of the simulator. It is built using a training set of simulator runs. The purpose of a meta-model is to run faster than the original simulator itself. The following five meta-models are investigated and compared: multiple linear regression model (MLR), neural network (NN),support vector machine (SVM), multivariate adaptive regression splines (MARS), and Gaussian process emulator (GPE).”).

Regarding claim 5, Lim also teaches wherein creating the initial sample points comprises: defining a scenario to be studied based on modeling and simulation data (Section 2 Para 1: “The calibration analysis in this study was based on the procedure shown in Fig. 1. The first step is to establish a building energy model based on building information… Each combination is fed into the building energy simulation program to obtain an input-output set.” As per Fig. 1 building simulation model is built using energy data. In other words, the given scenario is to build simulation model for building energy data. Sample points (or input-output points) will be achieved after running the simulation.) defining the simulation for a specific range of input parameter conditions (Section 2.1 Para 2: “Table 3 lists the possible ranges of six unknown input parameters to be tested, which were arbitrarily set based on the value of the DOE reference building.”)
employing initial discretization simulation runs to query similar instances of the scenario (Section 2.1 Para 3: “The 100 training combinations of inputs are created…A total of 200 input sets were then fed into EnergyPlus to obtain the input-output matrix. This process is called “uncertainty propagation”. The obtained input-output matrix is utilized to build meta-models later on.” Section 2.4 Para 3: “In an MCMC process, a sufficient number of iterations is required to explore the entire feasible range. 100,000 of iteration number was used in this study.” 200 sample points were initially obtained from simulation run to build meta-models. Next, number of iterations (100,000) is performed using these sample points. The scenario in question is to build models for energy use in the building as discussed in Fig. 1.)
training an initial meta-model to define an initial training instance (Page 68 Para 3: “The 100 training combinations of inputs are created by the quasi-random sampling (Sobol’ sequence, [49]). Sobol’s sequence generates uniform sample points, resulting in fast convergence and robust results [50,51]…The obtained input-output matrix is utilized to build meta-models later on.” Initial training sample of 100 is used to build meta model. In other words, these samples will be used to train the initial meta-model which defines the initial training instances)
based on the initial meta-model determining an ordered set of sample points as the initial sample points for the initial training instance to fill an output subspace, the initial sample points defining feature assessment criteria (Section 2 Para 1: “The calibration analysis…statistical computing and graphics” The para explains input-output set (or ordered pairs) are first computed from simulation run. Next the unknown parameters estimations is done by finding the dominant inputs (or features) affecting the output using the meta-models which will give the output subspace once the model is run. Feature assessment criteria is energy consumption. Inputs or features impacting the energy consumption the most will be considered as dominant inputs).



Regarding claim 6, the cited references in combination teach the process of claim 5.
Kerchke also teaches wherein the feature assessment criteria are weighted to favor an individual feature assessment criteria that provides a threshold level of information about how to sample parameter space associated with the scenario (Page 4 Section E: “The algorithm selectors… improvement of the model’s performance.” The para defines the feature selection strategies. The criteria is improvement in model’s performance. Model’s performance for a scenario or problem is assessed using precision threshold for sampled data points on which model is run as defined in Section IV Para A: “For each of…runs terminated successfully.”)
Same motivation to combine the teachings of Lim and Kerchke as claim 1.

Regarding claim 7, the cited references in combination teach the process of claim 5.
Kerchke also teaches wherein training the set of metamodels comprises selecting and weighting meta-models of the set of meta-models based on which of the meta-models provides a threshold level of information about how to sample parameter space associated with the scenario (Page 3 Section A Para 2: “For each pair of problem instance…relative threshold.” The para explains that performance of the solver which identifies optimization algorithm (each model contains meta-model as one of the feature as explained in claim 1 rejection) is evaluated based on the threshold value. The evaluation tells if the solver was successful in producing desired precision. The performance of the solvers are compared as well. The best performance from 12 different solvers are selected (in other words solver having better performance are weighted high) for a given optimization scenario. We can recall from page 3 section B para 1 and 2 that the feature set was computed or sampled across the decision space for which performance data is compared.).
Same motivation to combine the teachings of Lim and Kerchke as in claim 1.

Regarding claim 8, the cited references in combination teach the process of claim 1. 
Kerchke also teaches wherein error is computed with respect to data partitions and individual meta-models (Page 5 Section F Para 3: “In order to obtain more realistic and reliable estimates… our algorithm selector’s performance.” The para explains data is portioned into train and test set. Each algorithm selector or model is trained on train dataset. Leave-one-out-cross-validation technique is used in partitioning the data and providing testing set for each model for estimating their performance. The performance is evaluated using ERT, which does precision evaluation (or error) for each model as explained in Page 3 Section A Para 2 as “For each pair…(ERT)”
Same motivation to combine the teachings of Lim and Kerchke as in claim 1.

Regarding claim 9, the cited references in combination teach the process of claim 8.
Kerchke also teaches wherein the computing the set of metrics comprises computing the error by calculating an ensemble error comprising errors associated with an ensemble approximation, computed for each data partition (Page 5 Section F Para 3: “For each of the supervised learning… our algorithm selector’s performance.” Leave-one-out cross validation is used for algorithm testing. In this method as explained in the para, data is partitioned into train and test sets. Each set is used in cross validation for each model/algorithm testing, meaning each subset in train and test dataset will be used to evaluate the performance of the algorithm/model. Per Page 3 Section A Para 2 “For each pair…(ERT)”), meta-model selection is based on how well the actual result is approximated by the model using the precision value.).
Same motivation to combine the teachings of Lim and Kerchke as in claim 1.

Regarding claim 12, it is substantially similar to claim 1, and is rejected in the same manner, the same art, and reasoning applying.

Regarding claims 13, 15, 16, 17, and 18, they are substantially similar to 3, 5, 6, 8, and 9, and are rejected in the same manner, the same art, and reasoning applying.

Claims 2, 4, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., “Comprehensive evaluation of the influence of meta-models on Bayesian calibration” (hereinafter “Lim”), Kerschke et al., “Automated Algorithm Selection on Continuous Black-Box Problems by Combining Exploratory Landscape Analysis and Machine Learning” (hereinafter “Kerschke”), Miguez et. al., “Blind Equalization of Frequency-Selective Channels by Sequential Importance Sampling” (hereinafter Miguez), and Martino et. al., “Effective sample size for importance sampling based on discrepancy measures” (hereinafter Martino) in view of Donald et al. (US 2017/0323239 Al, hereinafter Donald).



Regarding claim 2, the cited references in combination teach the process of claim 1.
The cited references in combination do not explicitly teach wherein the running the simulation further comprises storing an output generated by running the simulation locally or remotely at the apparatus.
Donald, however, teaches wherein the running the simulation further comprises storing an output generated by running the simulation locally or remotely at the apparatus (Para 0039: “…the simulation assumptions database or in-memory arrays, post-processing the output, interacting with the post-processed database(s) or computer(s) memory and reporting the results from the simulation, memory or data store in a relevant format that may itself be configurable by the user for the user to make a decision one or multiple times on an ongoing basis.” Simulation results and output are reported and stored.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the meta-models evaluations process of Lim as modified by the other cited references in combination with the output reporting and storing mechanism of Donald so that performance of meta-models can be evaluated with respect to original simulation model (Lim, Section 3.3.3).

Regarding claim 4, the cited references in combination teach the process of claim 1.
Lim also teaches wherein the stopping criteria comprise achieving a target result (Section 2.3 Para 3: “In an MCMC process, a sufficient number of iterations is required to explore the entire feasible range. 100,000 of iteration number was used in this study. A preliminary study using the Gelman and Rubin diagnostic [72] showed that the potential scale reduction factor (PSRF) for each parameter was lower than 1.1 which means the Markov Chain has converged when the iteration number is larger than 100,000.” Simulation will stop at iteration 100,000. This is the point where Markov Chain will converge which means that required approximation is achieved.) reaching a time constraint (Section 2.3 Last Para: “The Bayesian calibration results were evaluated and compared using three criteria: simulation time with Intel Core CPU (i7-4790 3.6 GHz) and 12GB RAM, CVRMSE to true input parameter values, and CVRMSE to observed outputs.” Simulation time is one of the criteria for evaluating the models. A simulation time can be set for each model to run and then their results can be compared.) and minimizing an uncertainty metric (Section 2 Para 1: “In the second step, a degree of uncertainty is determined by selecting unknown parameters and those variations… Next step uses a sensitivity analysis to identify dominant inputs (parameters) affecting the output (energy consumption in this study). By selecting only those important variables as the calibration parameters, the time and effort required during the calibration process can be reduced.” Section 1 Para 1: “However, due to the complexity and uncertainty of building simulation, it is difficult to match predicted values with measured ones. A calibration is often required to achieve more accurate prediction by manipulating variables in the simulation. The calibration is to tune the input parameters in a simulation model to minimize discrepancies between prediction and observed data.” Uncertainty is minimized by calibration process.)
The cited references in combination do not explicitly teach achieving confidence level and receiving a user intervention.
Donald, however, teaches achieving confidence level (Para 0294: “The probability density function of the forecasts may or may not be a normal distribution, and, given the nature of the coupled dynamic system being controlled, uses a simulation based approach for forecasting. A confidence interval 1320 is derived for times t. Adjustable parameters 1324 of CI attainment, threshold ROC achieved and compute time duration from now from which the decision is required 1338 do control the number and granularity of the scenarios and their replications for a decision or control.” Confidence interval is derived for simulation, attainment of confidence interval is one of the requirement in parameter adjustment and decision making.) and receiving user intervention (Para 0043: “This holistic modeling capability allows a user to configure the simulation to address specific questions to identify win-win recommendations for the provider and customers.” User can interact with the system to configure or provide input or make a decision.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the meta-models evaluations process of Lim as modified by the other cited references in combination with the confidence level and user input of Donald so that an appropriate decision can be made ongoing basis (Donald, Para 0039).

Regarding claim 11, the cited references in combination teach the process of claim 1.
The cited references in combination do not explicitly teach wherein the employing the cyclic evaluation further comprises enabling an operator to interface with the cyclic evaluation to alter steps associated with the cyclic evaluation based on an output associated with the set of metrics or running the simulation for the set of queries.
Donald, however, teaches wherein the employing the cyclic evaluation further comprises enabling an operator to interface with the cyclic evaluation to alter steps associated with the cyclic evaluation based on an output associated with the set of metrics or running the simulation for the set of queries (Para 0039: “Each light-weight application is designed to address a specific question of interest by interacting with the core simulation, the simulation assumptions data base or in-memory arrays, post-processing the output, interacting with the post-processed database(s) or computer(s) memory and reporting the results from the simulation, memory or data store in a relevant format that may itself be configurable by the user for the user to make a decision one or multiple times on an ongoing basis.” Para 0069: “…the modules configuring one or more client machines to access modelling tools … in user interfaces on the one or more client machines. Using the client tools, the customers may be able to experiment with what-if scenarios pertaining to operations of industrial assets (e.g., based on historical data stored by the provider on server machines and simulations, as described herein).” User is provided the modelling tools to configure simulation, evaluate the output results, and do what if analysis.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the meta-models evaluations process of Lim as modified by the other cited references in combination with the user interface of Donald so that model results can be evaluated by the user (Donald, Para 0069).

Regarding claims 14 and 20, they are substantially similar to claims 4 and 11, and are rejected in the same manner, the same art and reasoning applying.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Perrone (U.S. 2008/0071778): describing a probabilistic model for selecting relevant documents. The model based on a Markov process for computing a “probability that document d is relevant to query q”. The computation involves the probability being “transformed into the sub-problems of estimating D(q,d) and P(t|q) herein referred to as a mixture coefficient representing the probability that the tth time step is relevant to a query document q. That is, the purpose of the mixture coefficient is to find the correct mixture of Markov probability time steps.”
Van Ryzin et. al., “A Market Discovery Algorithm to Estimate a General Class of Nonparametric Choice Models”: describing calculating probability mass functions (pmfs) for creating a model to estimate data related to “customer preferences for a set of substitutable products using only sales transactions and product availability data”. To create the model, pmfs of customer types are calculated along with a maximum 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        



/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128